TELANETIX, INC. 11th Street, Suite 200 Bellevue, Washington 98004 January 22, 2013 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Re: Telanetix, Inc. Request for Withdrawal of Registration Statement on Form S-B File No. 333-186106 Ladies and Gentlemen: Telanetix, Inc. (the “Company”) respectfully requests the immediate withdrawal of its Registration Statement on Form S-B (File No. 333-186106), together with all exhibits thereto (collectively, the “Registration Statement”), filed with the Securities and Exchange Commission (the “Commission”) on January 18, 2013. The Company is requesting the withdrawal of the Registration Statement because it was inadvertently filed as form type “S-B” instead of form type “S-8.” The Company has refiled the Registration Statement with the proper EDGAR codes to identify it as a filing on form type “S-8.” The Company confirms that no securities have been sold pursuant to the Registration Statement filed under Form S-B. Thank you for your assistance in this request. If you have any questions or require any further information, please contact Kevin Grady (206) 224-8144 or the undersigned at (206) 621-3500. Sincerely, Telanetix, Inc. By: /s/ Paul C. Bogonis Name: Paul C. Bogonis Title: Chief Financial Officer
